Citation Nr: 1333552	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an effective date earlier than December 1, 2005, for the grant of service connection for a cervical spine disability, on a basis other than clear and unmistakable error (CUE) in a January 1997 rating decision.

Entitlement to an effective date earlier than December 1, 2005, for the grant of service connection for a cervical spine disability, on the basis of CUE in a January 1997 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active naval service from June 1988 to June 1992 and active military service from June 1994 to October 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Board remanded the claim for further adjudicative action by the originating agency.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was denied in an unappealed January 1997 rating decision.

2.  The Veteran has not identified any error in the January 1997 rating decision, had it not been committed, that would have compelled a different decision.

3.  VA received the Veteran's claim to reopen the claim for service connection for a cervical spine disability on December 1, 2005.

4.  A formal or informal claim to reopen the claim for service connection for a cervical spine disability was not received prior to December 1, 2005.

5.  The claim for service connection for a cervical spine disability was reopened on the basis of new and material evidence, other than service department records, that was received more than one year after the January 1997 rating decision.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 1, 2005, for the grant of service connection of a cervical spine disability, on a basis other than CUE in the January 1997 rating decision that initially denied the claim, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The Veteran has not raised a valid claim of CUE in the January 1997 rating decision that initially denied the claim for service connection for cervical spine disability.  38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in May 2006, prior to the August 2006 rating decision which granted service connection for a cervical spine disability, effective December 1, 2005.

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim in this regard.  The Board is also unaware of any such evidence.

Regarding the Veteran's allegations of CUE in the January 1997 rating decision, the Court has commented that CUE claims are not conventional appeals and are fundamentally different from any other kind of action in the VA adjudication process in that the alleged error must be based upon the evidentiary record as it existed at the time of the challenged decision.  Accordingly, the Court has held that the duty to notify and the duty to assist provisions of the VCAA are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

This case was remanded in May 2011 so that the originating agency could readjudicate the claim and address the Veteran's assertions of CUE in the January 1997 rating decision.  The originating agency readjudicated the claim in an April 2012 supplemental statement of the case and specifically addressed the Veteran's claim of CUE.  Thus, the originating agency substantially complied with the May 2011 Remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 368, 271 (1998).

Accordingly, the Board will address the merits of the claim.

Earlier Effective Date on a Basis Other Than CUE

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the Veteran initially filed a claim for service connection for a cervical spine disability in November 1996, approximately one month following discharge from his second period of active service.  The RO denied this claim in a January 1997 rating decision, and the Veteran was provided notice of this decision that same month.  He did not appeal this rating decision or submit any pertinent evidence with the appeal period.  Therefore, the January 1997 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On December 1, 2005, the Veteran filed a claim to reopen the previously denied claim for service connection for a cervical spine disability.  In an August 2006 rating decision, the RO reopened the claim and granted service connection for a cervical spine disability, effective from December 1, 2005.  A review of the claims file shows that there is no communication, formal or informal, received subsequent to the January 1997 rating decision, but prior to December 1, 2005, that could be interpreted as a claim for service connection for a cervical spine disability.  In fact, the Veteran has not alleged that he filed a claim to reopen prior to December 1, 2005.

Given the foregoing, there is no basis (other than CUE in the prior denial) for the assignment of an effective date for the grant of service connection for a cervical spine disability prior to December 1, 2005.  

CUE in the January 1997 Rating Decision

Generally, a rating decision becomes final if a timely notice of disagreement is not received and new and material evidence is not received within the appeal period.  38 U.S.C.A. § 7105 (West 2002);38 C.F.R. §§ 3.104, 3.156 (2013).  However, where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Court has held that allegations that previous adjudicators have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (holding that VA's breach of duty to assist caused incomplete record but not incorrect record).

In the present case, the Veteran alleges that VA's failure to afford him an adequate VA medical examination in response to his November 1996 claim for service connection for a cervical spine disability constitutes CUE.  In statements submitted during the pendency of the appeal, the Veteran has asserted that although he was provided with a VA examination for his original claim, he was not afforded a magnetic resonance imaging scan (MRI) of his cervical spine.  He claims that had he been given an MRI, it would have shown herniation of the disc in his cervical spine due to an in-service cervical spine injury, which would have entitled him to service connection from the day following his separation from active duty.  He essentially claims that has had a cervical spine disability since his in-service injury, and because the disability was present when he initially filed a claim for benefits, he is entitled to an earlier effective date.

In the January 1997 rating decision that denied the claim for service connection, the RO acknowledged that the Veteran was treated in service for symptoms following a cervical spine injury.  Although his complaints of continuing symptomatology were noted, the RO highlighted that a December 1996 VA examination, which included an x-ray examination, failed to reveal a residual cervical spine disability.  Thus, the claim for service connection was denied based on the lack of evidence demonstrating a current disability due to the in-service injury.  

As noted, the RO awarded service connection for a cervical spine sprain in the August 2006 rating decision.  The RO again acknowledged the service treatment records showing that the Veteran sustained a cervical spine injury while on active duty.  The RO also noted that the Veteran's post-service VA treatment records dated as early as September 2002 showed X-ray evidence of a degenerative change in the cervical spine, notations in September 2005 of a cervical spine sprain, and an October 2005 notation of degenerative joint disease.  Resolving all doubt in the Veteran's favor, the RO granted service connection for a chronic cervical sprain, as the disability was shown to have occurred in service.

Here, the Board finds that the Veteran has not raised a valid claim of CUE in the January 1997 rating decision.  As for the Veteran's claim that VA failed to provide him with an adequate examination in response to his November 1996 claim, the Board notes that VA's alleged failure to fulfill the duty to assist by providing an adequate examination does not constitute a valid CUE claim.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  Thus, while the Veteran is correct that he was not afforded an MRI of his cervical spine in connection with his November 1996 claim, such an alleged failure does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE). 

Similarly, the Veteran's argument that CUE occurred in the January 1997 rating decision because his current service-connected cervical spine disability was present at the time of the denial of his claim does not constitute a valid claim of CUE.  The Veteran essentially takes issue with how the RO considered and weighed the evidence of record at the time of the January 1997 rating decision.  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 40; Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, to the extent that the Veteran argues that the evidence of record at the time of the rating decision in question demonstrated entitlement to service connection for his cervical spine disability, his argument constitutes a mere disagreement with the RO's evaluation of the facts before it, and his contention does not give rise to a finding of CUE.

Since the Veteran has not raised a valid claim of CUE, his appeal for an earlier effective date on the basis of CUE must be dismissed.


ORDER

An effective date earlier than December 1, 2005, for the grant of service connection for a cervical spine disability, on a basis other than CUE in a January 1997 rating decision, is denied.

The appeal for an effective date earlier than December 1, 2005, for the grant of service connection for a cervical spine disability, on the basis of CUE in a January 1997 rating decision, is dismissed.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


